PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/045,361
Filing Date: 25 Jul 2018
Appellant(s): Inada et al.



__________________
Brian K. Dutton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 26, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 31, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated August 31, 2021.
(2) Response to Argument
IV(A). The Examiner erred in interpreting the claimed features under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
	Regarding the argument that the Office Action fails to identify the particular claims that are being interpreted under 35 U.S.C. § 112(f) (see the second paragraph of page 6 of the Appeal Brief), this argument is not persuasive. Page 4 of the Final Rejection mailed August 31, 2021, specifically states “in claim 21” for both limitations interpreted under 35 U.S.C. § 112(f).
	Regarding the argument that the Office Action fails to apply the standards for interpreting the claims under 35 U.S.C. § 112(f) and so the interpretation is incomplete (see the third and fourth paragraphs of page 6 of the Appeal Brief), this argument is not persuasive. Pages 2-5 of the Final Rejection mailed August 31, 2021, outline the standards for interpretation under 35 U.S.C. § 112(f). Page 4 identifies the “massage unit configured to massage a body of a user” and the “electronic information communication terminal that is configured to receive the physical information 
	Regarding the argument that independent claim 21 recites sufficient structure to perform the recited functions pursuant to MPEP § 2181 (see the last eight lines of page 6 of the Appeal Brief), this argument is not persuasive. Regarding the “massage unit configured to massage a body of a user,” one of ordinary skill in the art would interpret the phrase “massage unit” synonymously with “massage means” because “unit” is merely a generic placeholder and “massage” does not impart structure. There is no art-recognized meaning of “massage unit” that would indicate any particular structure. Instead, one of ordinary skill in the art would interpret “massage unit” to mean any possible structure that would provide a force or physical sensation to a user. Appellant has emphasized the phrase “configured to massage a body of a user” as apparently providing sufficient structure, but this phrase is the function that the massage unit is performing. This phrase does not include any particular structures sufficient to perform the massaging function.
Similarly, the phrase “communication terminal” is a generic placeholder synonymous with “communication means” and the phrase “electronic information” receive the physical information” and “transmit the physical information” as apparently providing sufficient structure, but these phrases are part of the function that the massage unit is performing. This phrase does not include any particular structures such as a transceiver and a processor configured to determine whether the wearable measurement instrument is within a communicable distance sufficient to perform the recited function(s).
IV(B). Beginning on page 5 of the Office Action, Claims 32 and 34-35 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph.
Regarding the argument that the 112(b) rejection(s) should be held in abeyance until all prior art rejections have been resolved (see the first paragraph of page 7 of the Appeal Brief), this argument is not persuasive. The 112(b) rejection(s) are maintained and it is noted that Appellant’s proposed amendment to claims 32 and 34-35 would not resolve the 112(b) issue. It would still be unclear which particular claim limitations from claim 21 are being included in claim 32. Furthermore, claim 32 would still recite “wherein the wearable measurement instrument is the wearable measurement device” and the phrase “the wearable measurement device” would lack antecedent basis in Appellant’s proposed amendment.
IV(C). Beginning on page 6 of the Office Action, Claims 32 and 34-35 are rejected under 35 U.S.C. § 112(d) or 35 U.S.C. § 112 (pre-AIA ), fourth paragraph.
Regarding the argument that the 112(d) rejection(s) should be held in abeyance until all prior art rejections have been resolved (see the last six lines of page 7 of the Appeal Brief), this argument is not persuasive. The 112(d) rejection(s) are maintained and it is noted that Appellant’s proposed amendment to claims 32 and 34-35 would not resolve the 112(d) issue. It would still appear that claim 32 is attempting to just claim the wearable measurement instrument of claim 21, and not include the rest of the limitations of the massage machine system of claim 21. 
	IV(D). Beginning on page 7 of the Office Action, Claims 21-24, 26-27, and 30-32 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Ashby (2015/0366746) in view of Marty et al. (2017/0319429).
	Regarding the argument that the Office Action fails to identify a “wearable measurement instrument” in Ashby (see line 5 of page 9 of the Appeal Brief), this argument is not persuasive. Page 8 of the Final Rejection mailed August 31, 2021, specifically states: “a wearable measurement instrument (wearable accelerometer, “the user may wear an accelerometer that indicates the steps, arm movements, core movements, or other types of body movements of the user” see lines 6-8 of [0038]).” Thus, the Office Action clearly identified the “wearable accelerometer” of Ashby as the wearable measurement instrument. 
Regarding the argument that without a wearable measurement instrument, Ashby fails to disclose a wearable measurement instrument being located within a communicable distance of the massage device (see lines 6-8 of page 9 of the Appeal In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Ashby already discloses a wearable measurement instrument (wearable accelerometer in lines 3-8 of [0038]), but does not specifically state it is able to communicate within “a communicable distance” of the massage machine. Marty et al. (2017/0319429) was relied upon to teach a wearable measurement instrument (connected object 510, Fig. 5, which may be “a connected wristband measuring the physical activity” see lines 3-6 of [0121]) that is able to communicate with a massage machine (400, Figs. 4-5) when it is within a communicable distance (about 10 meters via Bluetooth communication, see lines 1-15 of [0113]) of the massage machine (massager 400, Figs. 4-5, wirelessly connectable to one or more connected objects 500, 510, to exchange data, see lines 1-8 of [0113], lines 1-8 of [0114], and lines 1-3 of [0115]).
Regarding the argument that Ashby fails to disclose that the cloud-based device 326 is configured to “receive, via wireless communication from a wearable measurement instrument when the wearable measurement instrument is located within a communicable distance of the massage device 100, physical information of the user” because the Office Action fails to identify a wearable measurement instrument in Ashby (see lines 11-21 of Page 9 of the Appeal Brief), this argument is not persuasive. First, this argument is built on the incorrect premise that Ashby fails to identify a wearable In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Ashby states “the fitness tracking device may be a cloud based device that receives data about the user’s workout or other activities from sensors that monitor the user’s activity. For example, the user may wear an accelerometer that indicates the steps, arm movements, core movements, or other types of body movements of the user. This data may be sent to the fitness tracking device wirelessly” (emphasis added, see lines 3-9 of [0038]). Furthermore, Ashby’s massage device has been modified by Marty so that the massage device and the wearable measurement instrument are configured to exchange data via Bluetooth communication within a communicable distance of approximately 10 meters (massager 400, Figs. 4-5 of Marty is wirelessly connectable to one or more connected objects 500, 510, to exchange data, see lines 1-8 of [0113], lines 1-8 of [0114], and lines 1-3 of [0115] of Marty). The claim does not require that this receipt of information occurs only when the wearable measurement instrument is located within the communicable distance.
Therefore, the modified Ashby/Marty device discloses the cloud-based device (326, Fig. 3 of Ashby) is configured to receive, via wireless communication from a wearable measurement instrument (see lines 3-9 of [0038] of Ashby) when the wearable measurement instrument is located within a communicable distance of the massage device (approximately 10 meters via Bluetooth communication, see para. [0113] of Marty), physical information of the user (the physical information measured by 
Regarding the argument that Ashby lacks a communicable distance between the massage device 100 and a wearable measurement instrument (see the last sentence of page 9 of the Appeal Brief), this argument is not persuasive. As stated above, Ashby does disclose a wearable measurement instrument (wearable accelerometer, see lines 3-9 of [0038]). Furthermore, Ashby has been modified by Marty so that the wearable measurement instrument is configured to communicate with the massage device within a communicable distance (approximately 10 meters via Bluetooth communication, see para. [0113] of Marty).
Regarding the argument that Ashby fails to disclose a server that is configured to receive, via wireless communication … physical information of the user (see the first 11 lines of page 10 of the Appeal Brief), this argument is not persuasive for the same reasons discussed in the preceding three paragraphs. It is noted that this argument is substantially identical to the argument already presented on page 9, the last nine lines of the Appeal Brief. 
Regarding the argument that Ashby is silent regarding a communicable distance between the massage device 100 and a wearable measurement instrument, so the Office Action fails to disclose a wearable measurement instrument being located outside the communicable distance of the massage device 100 (see all of page 11 of the Appeal Brief), this argument is not persuasive. First, it is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, it is noted that claim 21 is a system claim and does not actually require the wearable measurement instrument to be “located outside the communicable distance.” Instead, claim 21 merely requires the electronic information communication terminal to be “configured to:” receive and transmit the physical information “when the wearable measurement instrument is located outside the communicable distance” (emphasis added). The electronic information communication terminal just needs to be able to receive and transmit this information to the server if and when it is located outside of the communicable distance. The claim does not require that this receipt/transmittal of information occurs only when the wearable measurement instrument is located outside the communicable distance.
The modified Ashby/Marty system reads on this claim language because Ashby discloses an electronic information communication terminal (mobile device 102, Fig. 1) that is configured to receive the physical information from the wearable measurement instrument (the device 102 has Bluetooth communication configured to receive physical information from sensors, see the last sentence of [0039]), and configured to transmit the physical information to the server (cloud based storage device 326) when the wearable measurement instrument is located outside the communicable distance (Marty has provided a communicable distance of 10 meters via Bluetooth) of the massage machine (Ashby’s mobile device is configured to transmit sensor data to the fitness tracking device “using a longer range wireless communication protocol” as stated in the last sentence of [0039]. This could even include using cellular networks, as stated in para. [0040]. A longer range wireless communication protocol using the mobile device 
Regarding the argument that the Office Action fails to identify a “wearable measurement instrument” in Marty (see lines 7-8 of page 13 of the Appeal Brief), this argument is not persuasive. Page 9 of the Final Rejection mailed August 31, 2021, specifically states: “a wearable measurement instrument (connected object 510, Fig. 5, which may be “a connected wristband measuring the physical activity” see [col] lines 3-6 of [0121]).”
Regarding the argument that Marty fails to teach a communicable distance between the massager device and a wearable measurement instrument (see the middle paragraph of page 13 of the Appeal Brief), this argument is not persuasive. Marty teaches a massager device (400, Figs. 4-5) that has a communication system (radio communication 793, Fig. 7) configured for “short distance communication with one or more connected objects” (emphasis added, see lines 2-6 of [0113]. Additionally, note that objects 500 and 510 in Fig. 5 are both “connected” objects, see lines 1-5 of [0114], lines 1-3 of [0115]), including a wearable measurement instrument (connected object 510 may be “a connected wristband measuring the physical activity” see lines 3-6 of [0121] and see lines 1-5 of [0114]). The communicable distance is approximately 10 meters (see lines 1-8 and lines 12-15 of [0113]), such as by a wireless personal area network established according to Bluetooth (see lines 6-15 of [0113]). 
Regarding the argument that Marty only teaches that the smartphone (500) connects to a server via the internet, and thus fails to disclose a server that is configured to: receive, via wireless communication from a wearable measurement In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Ashby already discloses a server (cloud based remote storage device 326) configured to: receive, via wireless communication from a wearable measurement instrument (see lines 3-9 of [0038]), physical information of the user (the physical information measured by the accelerometer, such as steps, arm movements, core movements, see lines 3-9 of [0038]). 
Ashby did not specifically state that there was a communicable distance between the wearable measurement instrument and the massage device. However, Ashby was modified by Marty so that the massage device and the wearable measurement instrument are configured to exchange data via Bluetooth communication within a communicable distance of approximately 10 meters (massager 400, Figs. 4-5 of Marty is wirelessly connectable to one or more connected objects 500, 510, to exchange data, see lines 1-8 of [0113], lines 1-8 of [0114], and lines 1-3 of [0115] of Marty). The claim does not require that this receipt of information occurs only when the wearable measurement instrument is located within the communicable distance.
Regarding the argument that the Office Action fails to identify “a wearable measurement instrument” in Marty (see lines 14-15 of page 14 of the Appeal Brief, and 
Regarding the argument that Marty only teaches that the smartphone (500) connects to a server via the internet (see the last two sentences of page 14 of the Appeal Brief), this argument is not persuasive for the same reasons discussed above. Ashby was relied upon to disclose the feature of a server receiving physical information from a wearable measurement instrument. Marty was merely relied upon to modify the massage device and the wearable measurement instrument of Ashby so that they are configured to exchange data via Bluetooth communication within a communicable distance of approximately 10 meters (massager 400, Figs. 4-5 of Marty is wirelessly connectable to one or more connected objects 500, 510, to exchange data, see lines 1-8 of [0113], lines 1-8 of [0114], and lines 1-3 of [0115] of Marty).
Regarding the argument that Marty’s paragraph [0113] only teaches that the massager device (400) includes radio communication that is suitable to set up a short distance communication with the smartphone (500) (see the first two paragraphs of page 15 of the Appeal Brief), this argument is not well taken. Marty specifically states that the radio communication (793) is for “short distance communication with one or more connected objects” (emphasis added, see lines 1-5 of [0113]). Although a smartphone (500) is listed as an example of a connected object, Marty additionally states the connected object may be “a connected watch or a connected wristband” (see connected wristband measuring the physical activity” (emphasis added, see lines 1-6 of [0121]). Thus, Marty’s short distance communication system (793) allows the massager device (400) to communicate with “one or more” connected objects, including connected object 510 which may be a wristband measuring physical activity (see lines 1-6 of [0121]).
Regarding the argument that the Office Action fails to identify a “wearable measurement instrument” in Marty (see lines17-18 of page 15 of the Appeal Brief), this argument is not persuasive for the same reasons discussed above. Page 9 of the Final Rejection mailed August 31, 2021, specifically states: “a wearable measurement instrument (connected object 510, Fig. 5, which may be “a connected wristband measuring the physical activity” see [col] lines 3-6 of [0121]).”
Regarding the argument that Marty fails to disclose “an electronic information communication terminal that is configured to: receive the physical information from the wearable measurement instrument, and transmit the physical information to the server when the wearable measurement instrument is located outside the communicable distance of the massage machine” (see the last six lines of page 15 of the Appeal Brief), this argument is not persuasive. It is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, it is noted that the not require that this receipt/transmittal of information occurs only when the wearable measurement instrument is located outside the communicable distance.
Here, Ashby already discloses an electronic information communication module (mobile device 102, Fig. 1) that is configured to receive the physical information from the wearable measurement instrument (the device 102 has Bluetooth communication configured to receive physical information from sensors, see the last sentence of [0039]. The wearable accelerometer is a sensor monitoring the user’s activity, see lines 3-8 of [0038]) and configured to transmit the physical information to the server (Ashby’s mobile device is configured to transmit sensor data to the cloud-based fitness tracking device 326 “using a longer range wireless communication protocol” as stated in the last sentence of [0039]. This could even include using cellular networks, as stated in para. [0040]).  
Furthermore, Ashby’s massage device has been modified by Marty so that the massage device and the wearable measurement instrument are configured to exchange data via Bluetooth communication within a communicable distance of approximately 10 meters (massager 400, Figs. 4-5 of Marty is wirelessly connectable to one or more connected objects 500, 510, to exchange data, see lines 1-8 of [0113], lines 1-8 of [0114], and lines 1-3 of [0115] of Marty). In the modified Ashby/Marty system, if and when the wearable measurement instrument is located outside the communicable distance (approximately 10 meters via Bluetooth communication) of the massage machine, the electronic information communication terminal (mobile device 102) will still be able to transmit the physical information to the server (Ashby’s mobile device is configured to transmit sensor data to the cloud-based fitness tracking device 326 “using 
IV(E). Beginning on page 14 of the Office Action, Claim 25 is rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Ashby (2015/0366746) in view of Marty et al. (2017/0319429) as applied to claim 21 above, and further in view of Mault et al. (2003/0208113).
Regarding the argument that Mault fails to disclose the features of claim 21 (see pages 16-17 of the Appeal Brief), this argument is not persuasive because Ashby and Mault already disclose the features of claim 21.
IV(F). Beginning on page 16 of the Office Action, Claims 27-28 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Ashby (2015/0366746) in view of Marty et al. (2017/0319429) as applied to claim 27 above, and further in view of Hattori et al. (2018/0256114).
Regarding the argument that Hattori fails to disclose the features of claim 21 (see page 18 of the Appeal Brief, through the first paragraph of page 19 of the Appeal Brief), this argument is not persuasive because Ashby and Mault already disclose the features of claim 21.
IV(G). Beginning on page 17 of the Office Action, Claim 29 is rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Ashby (2015/0366746) in view of Marty et al. (2017/0319429) as applied to claim 27 above, and further in view of Tran (2013/0172691).
Regarding the argument that Tran fails to disclose the features of claim 21 (see page 19 of the Appeal Brief, through the first half of page 20 of the Appeal Brief), this 
IV(H). Beginning on page 18 of the Office Action, Claim 34 is rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Ashby (2015/0366746) in view of Marty et al. (2017/0319429) as applied to claim 32 above, and further in view of Li et al. (2017/0308046).
Regarding the argument that Li fails to disclose the features of claim 21 (see the last four lines of page 20 of the Appeal Brief, through page 21 of the Appeal Brief), this argument is not persuasive because Ashby and Mault already disclose the features of claim 21.
IV(I). Beginning on page 20 of the Office Action, Claim 35 is rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Ashby (2015/0366746) in view of Marty et al. (2017/0319429) and Li et al. (2017/0308046) as applied to claim 34 above, and further in view of Yasuda et al. (2018/0249968).
Regarding the argument that Yasuda fails to disclose the features of claim 21 (see pages 22-23 of the Appeal Brief), this argument is not persuasive because Ashby and Mault already disclose the features of claim 21.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785  

RQAS, OPQA
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.